 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmericanMulti-Cinema,Inc., d/b/a Cave SpringsTheatre and Regency 8 TheatreandSt.LouisMoving Picture Machine Operators Local No.143 of the International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada,AFL-CIO. Case 14-CA-186938December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 9 June 1987 Administrative Law Judge Ber-nard Ries issued the attached decision. The Re-spondent and the General Counsel filed exceptionsand supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.3'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings2Chairman Dotson notes that no exceptions were filed to the judge'sconclusion that the Respondent instructed Paul Kilgore to lie to an inves-tigating agent of the NationalLaborRelations Board2 In rejecting the Respondent's exception to the provision of the Orderrequiring thatthe threediscrimmateesbe offeredreinstatementto floormanager jobs,we note that the evidence shows that floor manager jobswithoutsupervisory duties clearly existed at the Regency 8 Theatre at thetime that the Respondent decided to hire three new employees ratherthan offer the discriminatees transfers into the jobs Further, the Re-spondent did not show that the nonsupervisory tasks that originally com-posed those jobs no longer exist Hence, the Order requiring the discri-minatees' reinstatement as floor managers does not constrain the Re-spondent's choice of its supervisorsWith respect to the discrimmatees' failure to respond by 31 December1986 to the Respondent'soffer of employment as floor managers,Member Stephens agrees with the judge that the letters did not constitutegood-faith offers of employment substantially equivalent to the jobs thediscriminatees had been unlawfully denied and that, in any event, the dis-crimmatees and the Union's business agent met with representatives ofthe Respondent in early January to make it clear that the three were in-terested in reinstatement to nonsupervisory floor manager jobs of thekind that had existed when the Respondent opened the Regency 8 Thea-treIn accordance with our decision inNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after 1 January 1987 shall be comput-ed at the "short-term Federal rate" for the underpayment of taxes as setout in the 1986 amendmentto 26 U S C § 6621Interest on amounts ac-crued prior to 1 January 1987 (the effective date of the1986 amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)The General Counsel requests a visitatorial clauseWe deny the Gener-alCounsel's request as unnecessary hereORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AmericanMulti-Cinema, Inc., d/b/a Cave Springs Theatreand Regency 8 Theatre, St. Charles, Missouri, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.Michael T. Jamison, Esq.,for the General Counsel.Robert J. Harrop, Esq. (Gage & Tucker),of Kansas City,Missouri, for the Respondent.Mark F. Miller,of St. Louis, Missouri, for the ChargingParty.DECISIONBERNARD RIES, Administrative Law Judge. Thismatter was tried in St. Louis, Missouri, on 5 February1987, pursuant to a charge filed on 24 November 1986and a complaint issued on 24 December 1986 and there-after amended on 29 January 1987. The complaint assertsprincipally that Respondent violated Section 8(a)(3) ofthe Act by failing and refusing to consider three employ-ees for employment at one of its theatres, and also violat-ed Section 8(a)(1) by virtue of certain coercive state-ments made to employees at various times.Briefs have been filed by the General Counsel and Re-spondent. I have carefully considered the briefs, the tran-script of proceedings,' and the exhibits. My findings offact, conclusions of law, and recommendations follow.1.THE TERMINATIONSAT CAVESPRINGS; SECTION8(A)(1) ALLEGATIONSRespondent is a Missouri corporation which operatesmotion picture theaters throughout the United States. In1985, it purchased 12 theaters owned by RKO CenturyWarner Theatres in the St. Louis area (2 of them stillunder construction at the time) and, on a showing of ma-jority support, it agreed to extend recognition to theCharging Party Union, which had represented projec-tionists at 10 of those theaters for some period of time. Anew collective-bargaining agreement covering projec-tionists at all 12 theaters expressly stated that it wouldnot apply to any other theater owned by Respondent;theUnion accepted that limitation, even though Re-spondent had put it on notice during bargaining of theplanned construction of two more theaters, to be calledthe Northwest Square Ten and the Regency Eight. Re-spondent's negotiator spoke, however, of the possibilityof entering into a separate contract for those two thea-ters at a future date.The Northwest Square opened in June, evidently tothe accompaniment of some union picketing and mediapublicity owing to its failure to hire unionized projec-tionists. Sometime in 1986, Respondent decided to closeits unprofitable Cave Springs Cinema theater, the closureto occur immediately prior to the opening of the new'Errors in the transcript have been noted and corrected287 NLRB No. 2 CAVESPRINGS THEATRERegency Eight about 26 November.Around the end ofOctober, Respondent began to advertise for employeestowork at the Regency, and also notified most of theCave Springs staff(some 12-15 ushers,concessionists,and box office attendants)that they would be transferreden masse to the Regency.The three Cave Springs pro-jectionists and the Union,however, in conformity withthe bargaining agreement,received letters, dated 11 No-vember, from John Gregory Hogue, the St. Louis dis-trict supervisor for Respondent,stating that the CaveSprings, and the employmentof theprojectionists, wouldbe terminated effective 26 November.2The complaint alleges that the refusal to consider fortransfer to the Regency the three Cave Springs projec-tionists(Paul Potter,James Goebel,and Dennis White),while virtually all other employees were so transferred,was unlawfully related to their union affiliation. Al-though Respondent's brief attempts to persuade that thisissue and other allegations depend solely on the credibil-ity of a single General Counsel witness named Paul Kil-gore,the fact is that other witnesses,both for the Gener-alCounsel and Respondent,gave vital testimony thatsupports the entire complaint.Mark Miller, the union business agent, testified thatjust prior to the mailing of the termination letters, he re-ceived a call from District Supervisor Hogue about theclosing, in the course of which Hogue said that he wouldlike to speak to projectionist Potter.3 When Potter calledHogue, the latter told him that the theater was beingclosed,but that he wanted to say that Respondent wasvery satisfied with Potter's work. Potter took the oppor-tunity to ask "if there was any chance of being trans-ferred down to the Regency like the other employees."Hogue replied that "that was between AMC and theUnion,"and the conversation ended there.'Potter re-ported this to Miller.On 12 November Miller called Re-spondent's attorney Beagle to complain that all the CaveSprings employees except the unionized projectionistswere being transferred to the Regency(Beagle respond-ed, "Jesus Christ, I don't believe they did that"), andBeagle said he would look into it.On 17 November Miller received a call from Albert J.Boos,Respondent'svicepresident-Midwest division.Timothy McCafferty,presidentof Local 143,participat-ed in the call. Boos told the two that Respondent wasnot going to use "Union projectionists at the Regencyjust like we didn't at the Northwest."After some discus-sion,Miller said,"Well, basically what you are tellingme is that you are not going to hire Paul Potter andthese guys because-at the Regency because they areSThe only other Cave Springs employees not transferred to the Re-gency were janitors, whose duties were performed at the latter establish-ment by an independent janitorial service.aPotter was the principal projectionist at Cave Springs, an 8-year vet-eran at that theater who worked from 43-1/2 to 70 hours a week, de-pending on the season. White was a long-time, but part-time, employeewho, in the winter of 1986, was working primarily on weekends forabout 12 hours per week. Goebel was putting in 5-10 hours a week at thetime he was terminated along with the other two Respondent's brief istoo limitedin statingthat it "employed full-time projectionists" under theterms of the bargaining agreement.* Significantly, Hogue confirmed Potter's testimony- "I said that wouldbe between AMC and the Union and negotiations."5members of the Union."Boos replied,"Yes, that isright."5Boos was not called as a witness, and the testimony ofMiller andMcCaffertystands undenied and unexplainedon the record.Miller and McCafferty were good wit-nesses, and there is no reason to disbelieve their testimo-ny thatBoos madesuch a broadadmission;similarly, asnoted earlier, Potter's testimony that Hogue rejected hisrequest for a transfer to the Regency by saying that thematterwas "between AMC and the Union"was cor-roborated by Hogue.In and of itself, such evidence is di-rectly probative of a Respondent mindset which, in de-ciding whether to offer employment at the Regency tothe Cave Springs projectionists,was solely guided by theunion affiliation of the three employees.6Respondent presented other testimony,however, pur-porting to show a legitimate reason for refusing to con-sider the three projectionists for employment at the Re-gency, the reason being that there were to be no "pro-jectionists"as such-that the projection work was allperformed,or intended to be performed,by theRegency"managers,"a system which,according to the estimateof Thomas Wolery, the newly appointed general manag-er of the Regency, is in effect in more than 90 percent ofRespondent's theatersin the UnitedStates.?Itmay first be pointed out that even assuming thetruth of this allegation,itdoes not squarely meet theclaim that the refusal to consider the three men for em-ployment was union related.In addition to the "floormanager" positions to be discussed below,other regularstaff jobs(ushers, etc.)were available when Respondentbegan hiring the Regency complement in October.8When Potter spoke to Hogue in November about thepossibility of transferring "like the other employees," hedid not say anything about transferring only as a projec-tionist.Hogue, as described above,essentially agreed thathe told Potter in that call that the question of a transferwas "betweenAMC and theUnion,"but he also wenton at the hearing to say that he did not give "any con-sideration"to offering the three projectionists a staff po-sition because he "didn't think they would want to-teartickets and serve popcorn."This alleged decision onHogue's part to not even offer such employment to thethree projectionists based on his own unarticulated judg-ment of their scale of values seems quite questionable.sMcCafferty recalled the question as "Now,letme understand you.The reason that you are not going to let the men out at the Cave Springstransfer is because they are affiliated with the Union,"and the answerwas yes.6Both Miller and McCafferty placed Boos'statement in the context ofa conversation in which the latter spoke of "losing money"at the smallertheaters It might be argued that Boos mistakenly believed that if hehired union-affiliated projectionists at the new theater, Respondent wouldbe required to pay them union scale, however,not only was Boos notbrought forward to make such an explanation,but it also seems most im-probable that a man in his position so believed. On the face of the evi-dence given by Miller and McCafferty,Boos was directly saying that thethreewould not be hired because they were union members,and thisconcern was repeated,aswe shall see,by statements subsequently madeto other employees'There is no evidence as to the total number of such theaters8 The 8-theater complex employs a total of about 35 concessionists, 10box-office employees,and 15-17 ushers, working various shifts and num-bers of hours. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is true that the record shows that the three wereearning $11.15 per hour under the bargaining agreement,while the other Regency staff positions probably paidonly minimum wages, but it is also true that most em-ployees believe that some income is better than noincome,9 even if one were to assume that the threewould be anxious to get back into projection work as,Hogue testified, he thought they eventually would, atone of the organized theaters under the hiring-hall provi-sion of the bargaining agreement.10 While Potter workedatCave Springs full time, White, as noted above, was apart-timer who, in the fall of 1986, was only working forabout 12 hours on weekends, and Goebel was employedfor only 5-10 hours per week prior to his discharge. Theprobability that they would prefer some work to noneseems strong; moreover, if they were to accept such po-sitions,Respondent would be in the happy situation ofhaving available to it in an emergency some experiencedprojectionists.Despite these obvious humanitarian andpractical considerations, Hogue did not even suggest thatthey might want to work in a staff position.Goebel testified that he called Hogue on 12 Novemberand asked if he "could transfer like all the other employ-ees";Hogue replied that his "services were not requiredat the Regency Theater." White testified that he placed asimilar call to Hogue on 19 November, but this timeHogue more cautiously said that "he would get backwith" White. Two days later, Hogue called White to saythat the latter was "welcome to apply but [t]here wereno positions available at this time in the area of floorushers or managers [sic]." When White asked about pro-jectionist positions,Hogue replied, "We only hire man-agers,floor managers in that area " Hogue essentiallyconfirmed these accounts, but added that when he calledWhite back, he also contacted Goebel "after thinkingabout it"; and he told Goebel as well as White that ifthey were interested in a "management position" at theRegency, they could apply and would be considered forany future openings i IAs indicated, Hogue and Wolery testified that Re-spondent's general operational procedure (at least for un-organized theaters) is to have all the projection-relatedwork performed by the managers. This is evidently aneffort (and not necessarily an unlawful one, if handled9 "A lesser skilled job with less pay and/or reduced benefits may notbe as attractive, but it is better than no job at all "ArlingtonHotel Co ,273 NLRB 210, 215 (1984)io In point of fact, while the opportunities for employment under thecontract seemed to be narrowing (the new Northwest Square and the Re-gency were concededly not covered by the contract, the Cave Springswas closed, and according to Local President McCafferty, Boos men-tioned in the telephone conversation on 17 November that McCafferty'sown place of employment, the Woods Mill Theater, one of the organizedestablishments,might be closing soon for financial reasons), the recorddoes show that thereafter, the three employees obtained some workthrough the hiring halli iAlthough, as shown, Hogue testified that he called Goebel, whowas not expecting a call, as well as White, who was, "after thinkingabout it," when he was subsequently asked about his hesitation in re-sponding directly to White, Hogue somewhat contradictorily answered,"It isobvious that I consulted with counselAt the time I wanted toknow exactly the words I should use since members of the Union wereclosely listening to the words that I said " Such an explanation makesclear that Respondent viewed through a union-hued prism the possibilityof employment of these three employees at a nonunionized theaterproperly) to avoid employing rank-and-file projectionistswho would be subject to union organization. It is hard toknow whether this testimony about the general applica-bility of this procedure, although not contradicted, is ac-curate, in view of evidence that a number of senior man-agers did not know how to operate the projectionbooth.12Moreover, the policy is apparently a flexibleone. as earlier noted, in negotiating the bargaining agree-ment, Boos had held out to Miller the possibility of ne-gotiating a separate contract for the two yet-to-be-con-structed theaters; and Hogue conceded that in speakingto Potter about a transfer to the Regency, he had said itwas a matter "between AMC and the Union and negotia-tions." But however the other theaters may be operated,the record as a whole is convincing that it was Respond-ent's intention to hire at the Regency some "managers"who, while perhaps eventually possessing supervisorystatus,would nonetheless exercise from the beginning acore function of operating, overseeing, and maintainingthe projection room and related machinery and facilities.The record shows that two of the young people whoresponded to Respondent's advertising for jobs at theRegency were 21-year-old Paul Kilgore, whose applica-tion stated that he was interested in "management," andDoug Kirkendoll, 20 years of age at the time, who listedon his application a desired position as "usher/pro-jectionist" and wrote that he was seeking a salary of$3.35 an hour "for part-time employment to pay for col-lege costs " Although not explored at the hearing, Kir-kendoll's application shows that someone inscribed on it,with a different pen, an arrow pointing toward the word"projectionist."Kilgore and Kirkendoll were hired as"floor managers," at a salary for Kirkendoll, accordingto some writing at the top of his application, of $3.75 anhour and, as Kilgore testified, at $4.25 for him.Respondent's testimony was that four levels of "super-vision" were employed at the Regency when it opened.the general manager, five salaried "full-time" (40 hoursper week) managers (James Kinsey, Tammy Baymiller,ChrisDavenport,Helen Carmichael, and Craig Bal-singer), three "floor managers" (Kilgore, Kirkendoll, andTom Luther), and a staff "supervisor" for each categoryof employee (such as an "usher supervisor") selected bythe other managers from the personnel in those catego-ries.After being hired on 28 October, and before the Re-gency opened officially on 26 November, Kilgore and12Helen Carmichael, a "full-time manager" for Respondent at CaveSprings and then the Regency, testified that of the five such managersoriginally at the latter theater, neither she nor Craig Balsinger had everhad any experience in operating the projection equipment The record,however, does not disclose the prior employment locations of the two,and they conceivably had worked only at organized theaters with recog-nized rank-and-file projectionistsButRespondent'switnessPatrickCampbell, a "floor manager" at the new Northwest Cinema, also testifiedthat "[o]ut of all the managers who were at Northwest, there was onlyMr Medjo [the general manager], Mitch Bryson, and myself that wereable to run the booth proficient andIwas given the job to trainall the managers in the booth " Although the same unknown quantity asto the background of the other managers may operate in the case ofCampbell's testimony as in the case of Carmichael's, the patternat leastsuggests the possibility thatWolery is off the mark in estimating thatmanagement handles all projection work in over 90 percent of Respond-ent's theater chain CAVE SPRINGS THEATREKirkendoll were sent to the Northwest Square complexfor training for perhaps 2-3 weeks.Although it is Respondent's general argument that the"floor managers" are immediately vested with superviso-ry authority, testimony to support this claim is very ten-uous.The General Counsel's witness Kilgore testifiedthatwhen he interviewed for the job, full-time ManagerBalsingertold him that the work would consist of "run-ning the projection booth . . probably anywhere be-tween 30 and 35 hours." In a subsequent interview withWolery, which the complaint alleges to have been un-lawful in part, "the first thing" Wolery asked was if Kil-gore "had a union card" or had "ever been a member ofa union";Kilgore said "No." Kilgore also answered Wo-lery's question whether Kilgore "had any desire to everwork for a union" by saying "No," to which Wolery re-sponded, "Good " Wolery then told Kilgore that "thefloor manager's primary responsibility would be to runthe projection booths." Kilgore, who was interested inthe possibility of assumingmanagerialduties, asked if thejob entailed any such duties, to which Wolery answered"No," saying, however, that there would be "some day,at some time " Kilgore also saw Wolery append to Kil-gore's application a piece of removable adhesive note-paper with the words "No union card" followed by anexclamation point; the note was gone when the applica-tionwas produced pursuant to the General Counsel'ssubpoena.Wolery's denial of having had a discussion aboutunions with Kilgore in the interview was not very im-pressive- asked if he had participated in such a discus-sion, and whether he had inquired into Kilgore'sposses-sionof a union card, Wolery rather weakly replied, "Notthat I know of" and "Not that I remember."His subse-quent,more affirmative, characterizations of any suchquestions as "quite foolish" and "idiotic" for someone as"fairly astute politically" as he does not, in my view, re-habilitate the tellingly tentative character of his first de-nials.Since there are otherareasinwhich Kilgore's credibil-ity is crucial, I will explain here why I consistently findhim to be more trustworthy than Respondent's witnesses.For one thing, his personal demeanor was compellinglybright and sincere. For another, some of his testimonywhich was denied or contradicted by certain of Re-spondent'switnesseswas substantially confirmed byothers.Third, a close study of the record leads me tothink that Kilgoreis analmost compulsively truthful in-dividual.Thus, his employment application poses the question,"Have you ever used marijuana`'" Kilgore answered,"I'm not sure." This seemed humorous at first, but withfurther consideration came the realization of how safe,how invulnerable, it would have been for Kilgore simplyto answer "No " Instead, he was obviously reluctant toblithely take the most convenient route (perhaps rationa-lizing to himself that even if he did use some substanceidentified to him as marijuana, he wasin noposition topositively state that it indeed was that substance). Again,when the application asked if he ever had been treatedfor a "nervous condition," Kilgore answered "Yes" andexplained, "Under a lot of financial stress/Given tranq.7to help me sleep (past)." Again, how easy it would havebeen merely to answer "no" (the application does not askfor the names of physicians consulted in the past); onewonders how manyapplicantswould have bothered togive an affirmative reply in such circumstances and forsuch a reason?Finally,we will see later that Kilgore alleges that theRespondent put him under such pressure, on 9 January1987, to make misrepresentations to a Board agent thathe summarily quit the job. Respondent admits to havinghad an interview with Kilgore that day, but claims that itwas innocuous. Respondent does not, however, attemptto explain why Kilgore, a married man, should have soabruptly left his employment without even having theprospect of another job, t 3 and it is only his version ofthe events which makesenseof such behavior. Workingfrom this conclusion, I feel confirmed in my judgmentthat, overall,Kilgore's testimony about earlier incidentsshould be trusted.The persistent questioning by Wolery about the unionbackground and sentiments of applicant Kilgore, madeespecially pointed byWolery's expressed approval ofKilgore's stated disinterest in unions and by his notationon the employment application of Kilgore's nonaffiliationwith a union, plainly had a tendency to coerce Kilgorein the exercise of his Section 7 rights and was, as theamended complaint alleges, violative of Section 8(a)(1) ofthe Act.In that first interview, according to the credited testi-mony of Kilgore, Wolery told him that his "primary re-sponsiblity" at the Regency would be "to run the projec-tors and the maintaining of the projection booths," al-though, as noted, Kilgore also testified that, in answersto his question about supervisory duties,Wolery stated"there would be some day, at some time." Wolery testi-fied that he had told Kilgore that he "would" possess su-pervisory authority, not just "possibly" do so; but, in sig-nificant corroboration of Kilgore,Wolery also testified,"[a]t that time it was going to be my judgmentwhen andwhere that would happen."He further said that he toldneither Kilgore nor Kirkendoll "any details" of the su-pervisory responsibilitieswith which they might someday be vested. The failure to do so was, on its face, indirect contravention of what District Manager Hoguetestifiedhe had "order[ed]"Wolery to ,tell the new"floor managers"-"Igave Mr.Wolery specific ordersthat these people have the power to hire and fire. Theyhave complete supervisory ability." This seems entirelyunlikely:Wolery admittedly said virtually the opposite(Wolery is, incidentally, a veteran in the business whomHogue "trust[s] completely").Kirkendoll,testifyingforRespondent,saidthatWolery told him that he "would be supervising the13He is currently working as a cashier at a grocery market No appar-ent purpose can be discerned to explain why he would fabricate a packof lies about Respondent-he has no known interest in the Union or thefate of Potter, Goebel, and White, whom, so far as the record shows, Kil-gore is not even acquainted with Moreover, given his ambition with re-spect to managerial employment,he is probably not enhancing hischances at such employment by giving this testimony Respondent's briefrefers to Kilgore's motive as a "mystery " I would resolve the mysteryby concluding that he chose to be honest 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpeople on the floor and that I would also be running theprojectors."He further testified that when he com-menced employment, he was told no more about his su-pervisory authority than that he "would have the powerto supervise. Thatis it."This is, as can be seen, not con-sistentwithWolery's own account of his separate (butpresumably similar) interview with Kilgore. Kirkendollexhibited a clear partisanship toward Respondent, eventhough he made some important concessions. E.g., hetestified that no one ever told him that he had the au-thority to discipline others (although he believed that hedid), and it was only "eventually" that he heard (from anusher) that Respondent maintains a written disciplinarysystem. 14Before they went to work at the Regency, Kilgore andKirkendoll were trained in projection booth operation atNorthwest Square by Patrick Campbell, a Northwestfloor manager who had been promoted to that position(from usher at another theater) when Northwest openedon 6 June. It was intended that, after this training, thetwo new employees and a Northwest floor managernamed Tom Luther (an experienced projectionist) wouldbe transferred to the Regency.The contemplated scope of their duties at the Regencyis in dispute. It is Respondent's position that these trainedfloor manager-operators would in turn train the otherRegency managers in projection work, and thereafter allsuch work would be divided among the floor and full-timemanagers.However, on his last day of work atCave Springs, employee Goebel conversed with full-timeManager Carmichael, who was transferring to the Re-gency, about the managerial setup at that theater, andshe told him that there would be aboutninemanagers, ofwhich "three of them only did projectionand that is allthey did." Carmichael, testifying for Respondent, sub-stantially corroborated Goebelon cross-examination: "Isaid they would be doing projection work." 15 She also14 It is in this area that Kilgore uttered the single piece of testimonythat gave rise to any question in my mind about his veracity He wasasked on cross-examination whether he had ever "signed a timecard foranother employee prior to December 8", although he could not recallhaving done so, Kilgore said that it was "very possible" that he did eventhough he"wasn't supposed to " When I examined him further on thispoint, Kilgore again stated that although he could not recall having doneso, it is possible that he signed a timecard"when a manager was busyand someone needed to leave,"even though prior to 8 December (when,aswe shall see,things changed),he did not believe that he was author-ized to do so No timecard was in fact produced to document that he didsign oneThis testimony has not, after consideration of all the factors weighingin his favor,changed my assessment of Kilgore The "floor managers,"the full-time managers,and the general manager, wore similar uniformsand badges bearing the word "Manager"It is not difficult to imagine anusher approaching Kilgore, dressed in his managerial garb, and sayingthat he was unable to find a full-time manager and had to leave, and toconceive of Kilgore,seeing no harm in doing so, agreeing to initial thetimecard's The complaint alleges that Respondent, through Carmichael, violat-ed Sec 8(a)(1) by stating that Respondent would not allow the projec-tionists to transfer from Cave Springs to Regency 8 "because these em-ployees were members of Charging Party " As noted above, Goebel testi-fied that on his final workday, he was discussing the situation with Car-michaelGoebel said that it was a shame that someone with Potter's se-nioritywas out of a job She commented that "they are not going withunion people down there and that is why [they] weren't transferred "Goebel also testified that he asked Campbell, "If they are not, you know,going with projectionists down there, who does it"" and Carmichael re-testified that at the beginning of the Regency operation,there were certain employees classifiedas floor managerswhose "main responsibility was working with the boothand working with othermanagersto show us how to useit . . . [and who also had]someduties in making sure..the ushers did the show breaks correctly and showstarts."As far as Kilgore and Kirkendoll being trained to actas a "supervisor" while at Northwest, such training was,if anything, osmotic. Although, as indicated, Kirkendolltestified thatWolery had told him that he "would be su-pervising the people"as well as runningthe projectors atRegency, Kirkendoll further stated that thetraining inthe former category consisted of "all themanagers at[Northwest] . . . instruct[ing] me on how to watch thefloor. And then a lot of it was just watching them andwhat they did "While at Northwest, according to Kilgore and thecomplaint,Wolery again violated the Act by a remark toKilgore. The latter testified that his curiosity about thequestionsWolery had put to him about unions led himone day, while Wolery happened to be present at theNorthwest, to inquire about the subject. Wolery "said ifIvalued my job, I wouldn't talk about the union." Kil-gore said that he was given the same admonition byDennis Medjo, general manager of the Northwest Tell-ingly,Respondent witness Kirkendoll gave support tothis assertion by testifying, on cross-examination, that healso had a conversation with Medjo in which the latter"just told meitwas atouchy subject there and that hedid not, you know, want the employeesmentioning it-mentioninga union problem." i 6 On the basis of Kil-gore's credited testimony, I find that, as the complaintasserts,Respondent unlawfully "informed an employeenot to talk about unions and threatened him with loss ofemployment should he concern himself with unions." i 711.THE TRANSFER TO THE REGENCYAfter training for a few weeks at the Northwest, Kil-gore, Kirkendoll, and Luther were transferred to the Re-plied, "Managers " She further told him that there would be nine manag-ers and "three of them only did projection and that is all they did "Carmichael testified that she had told Goebel that the Regency "wasnot using a union projectionist That it would be ran [sic] by managementstaff," and also that she herself "would be doing projection work " Shealso conceded,however,that she told him that three of the managers atthe Regency "would mainly be doing projection work " What Goebelheard,in other words, was that three so-called "managers"would pri-marily be engaged in projection,but they would not be"union people "This indication that three individuals at the Regency would "mainly" beperforming projection work, but that they would be referred to as "man-agers"and definitely would not be"union people,"plainly, and reason-ably,must have indicated to Goebel a discriminatory scheme, and there-fore violated Sec 8(a)(1) of the Act, as alleged16Respondent's brief repeatedly emphasizes the question, "If Mr Kil-gore was warned about talking about unions,why wasn'tMr Kirken-doll'" A good question, perhaps, until one reads the transcript17 I should note that,at the time Wolery made this coercive statement,Kilgore and Kirkendoll were not supervisors within the meaning of Sec2(11) of the Act,as indicatedabove,Wolery conceded that he told Kil-gore in the hiring interview that his assumption of any supervisory dutieswould be based upon Wolery's "judgment when and where that wouldhappen,"and it obviously had not happened by the end of the trainingperiod at Northwest CAVE SPRINGS THEATREgency about a week before it opened on 23 November.18Kilgore and Kirkendoll spent the first week preparingthe projection booths (of which there are four, with twoprojectors and two platters, or spliced reels of film, ineach booth)and purchasing supplies.When the theateropened,the undisputed managerial staff consisted ofGeneral ManagerWolery and the five full-time managersearlier identified.At first,Kilgore testified,he and theother two floor managers concentrated on projectionduties-"buildingup"movies(splicingtogetheranumber of reels and putting them on a platter, and at-taching the initial trailers),19 threading each showing ofeach film,making sure that the apertures of the projec-tors are clean,starting the films, checking the sound inthe auditorium,preparing slides for showing betweenfilms, "tearing down"the films(also a one-time functionafter the final showing of a film),and maintaining theprojection booths.Carmichael confirmed that Kilgore,Kirkendoll,and Luther"mainly" performed the boothwork for the first "couple of weeks until the rest of themanagement...was able to. . .sit down and learn theequipment."On 26 November Respondent was served with thecharge in this case,relating to the failure to transferPotter,Goebel, andWhite to the Regency. It wasaround the first part of December,Kilgore testified, that"the full-time managers would come in with us and wewould,you know,put them through the steps of thread-ing the machines."Some of them had had prior trainingon slightly outdated machinery and only needed a re-fresher course;apparently the only full-time managerswho had no experience were Carmichael and Balsinger.The training evidently did not proceed in any depth:Carmichael testified that at the time she transferred fromthe Regency on 3 January, she had learned only how tothread the machines,put the trailers on, and makesplices.She also said that after starting her first film on 8December,she thereafter started perhaps"three, four"shows a day, and on weekends"probably around eightto ten."20Before reaching the events of 8 December,we shouldconsider another conversation betweenKilgore andWolery at a time described by Kilgore as "early Decem-ber."As the two were walking through the Regency,Kilgore, still interested in the nature of the problemabout unions,again asked Wolery about it, and was toldthat there was some kind of conflict between the Unionand AMC.Wolery then asked if Kilgore knew a JeffDaley.Kilgore replied that he had heard of him as afloor manager at Northwest,but that he was gone beforeKilgore began training there.Wolerywarned,"Don'tend up like him. We fired him because he snitched to theUnion."Wolerydenied having had any such conversation withKilgore, but, in describing Jeff Daley's short career withRespondent,gave enough detail to make Kilgore's ac-count of the conversation seem most plausible.Wolery18 Luther had previously been employed at the Northwest and, at leastby 3 January,according to the testimony of Carmichael, had left the Re-gency and returned to the Northwest19This is done only once for the duration of the showing of the film.20 On weekends,there are 6 starts of 8 films,or 48 showings,per day9testified thatDaley had "a habit of rumormongeringwhich I didn't think was a good trait for management"(the "rumormongering"consisting of talking to the staffabout the inadequacies of other managers).Itwas onlyafterDaley's termination,Wolery said,that he "heardanything about him in relation to the Union or anyunion."And what he heard,Wolery testified on cross,was that Daley "was going to the Union and tellingthem that the[Northwest]part-time managers,full-time[sic]managers or whatever you want to call them reallydidn't have any supervisory responsibilities."Given this admitted context and my preference forKilgore's testimony,I recommend that Respondent befound to have violated Section 8(a)(1) in early DecemberwhenWolery manifestly threatenedKilgore that heshould not, in the words of the complaint,"end up likeanother employee who had been fired for having gone tothe Union."Kilgore testified that during thefirst fewweeks of hisemployment at the Regency, he spent most of his timeon projection work,and when he was not so engaged, heand Kirkendoll would"stand around"in the lobby, notreally doing anything unless a full-time manager had togo to the office,at which times they"would keep an eyeon things."DistrictSupervisorHogue testified thatduring this period,he observed the two watching and in-structing the ushers and making sure they were "break-ing the doors correctly."Respondent'sbrief ridiculesKilgore's claim that he was simply"standing in thelobby," but both Wolery and Carmichael essentially con-firmedKilgore's testimony,the former by stating oncross that"[e]arly on,Kilgore and Kirkendoll were juststanding there and perhaps did not appear to be observ-ing or watching what the other staff were doing,"21 andthe latter by saying that when they were in the lobby,the two "floor managers" were "basically just standingthere."Kilgore testified that about 8 December,Wolery toldhim that Kilgore, Kirkendoll,and Luther were going tobe promoted to "part-time managers,"the reason beingthat "the Union and the Labor Relations Board felt thata floor manager was not a true manager."22 He was told21Wolery also testified that"more than once," perhaps"eight, ninetimes"in a "six,seven hour shift,"when he saw Kilgore "standing in thelobby,"he instructed him "what to look for.in specific areas " I amverydubious about this rate of recidivism, especially since he went on tosay that Kilgore was"very good"about following such instructions after"once"being told what to do.22The inconsistency and uncertainty disclosed by the record withregard to the usage of such terms as "floor manager" and "part-timemanager"heighten the ambiguity of the status of the occupants of suchpositionsFull-time Manager Carmichael,for example,stated on three oc-casions during her testimony that she regarded the two terms as synony-mous.Hogue testified that there is no difference between them other thanthat floor managers are not allowed to count cash,itwould follow, fromhis description of the authority of "part-time" managers,that floor man-agers "have the power to hire and fire . . and every supervisory duty afull-time manager would have"except for counting cash.This, of course,except for the authority to count cash,equates floor managers,part-timemanagers, and full-time managers,and also contradicts Wolery's quotedtestimony that the Regency floor managers had no supervisory authorityuntil such time as would be his "judgment when and where that wouldhappen."Continued 10DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthat the three would have to take polygraph tests andget security clearances, after which Respondent "wouldbe getting us involved in other aspects of the theater, butwe were told that our primary responsibility would stillbe the projection booths, running the projectors, themaintenanceof the booth and what have you "On that day, Wolery had Kilgore and Kirkendoll fillout new employment applications,showing the"PositionApplied For" as "Management" and "Manager." Al-though the dates signed at the end of the applications byKilgore and Kirkendoll reflect the true signing date of 8December,on both applications another hand has insert-ed, in a "Date" blank at the top of the applications,"10/25/86."After 8 December, Kilgore testified, he was vestedwith more supervisory-like attributes. He was given anoffice key (although, for some unknown reason, Kirken-doll and Luther were not), he helped to count cashabout three times; he would assign the temporary headusher or head concessionist and make sure at the end ofthe evening that the concession stand was clean. Wolerytold him that he could discharge an employee if he ob-tained the approval of a full-time manager. He also wastold that he could write disciplinary warnings, and did sothereafter on two occasions; he was told by Wolery thathe could assign jobs, monitor work performance, and in-struct; he once replaced an ill full-time manager; he wastold by Wolery that he had the authority to approve theuse of a pass by an employee's friend; he signed time-cards; and he assisted Wolery in compiling lists of assign-ments. This panoply of authority was vested in Kilgoreafter a total of approximately 7 weeks on the job.Kilgore further testified that his time spent in operat-ing projection equipment after 8 December declinedfrom 85-95 percent to perhaps 70-75 percent. But histestimony makes it clear that he, Kirkendoll, and LutherThe confusion about what Respondent's witnesses were expected tosay about the extent of their authority led to frequent retractions or dilu-tions (Kirkendoll on direct "Yes" to "Have you ever handled any cus-tomer complaints?" (Tr 233)and on cross his first"complaint handled"was a customer who "seemed happy" and just"wanted to make a sug-gestion" about the "popcorn not being spread evenly enough withbutter" (Tr 252), Campbell on direct "Yes, I have" to "Have you everhad occasion to fire anybody" (Tr 263) and on cross "No I said I hadthe input I didn't say I fired anybody" (Tr 272) (which input had alsohappened"many" times when he was merely the head usher at the Vil-lage Theater),Campbell on direct saying that when he was appointedfloor manager at the Northwest, he was"specifically"toldIcouldhireandfire,but to use that power wisely" (Tr 260), but stating on crossthat,as a floor manager,he hadrecommendedthat several employees befired,which some were and others were not ("Mr Medjo has the finalauthoritybut a floor manager has his input ") (Tr 272, 275))It also led to some very silly testimony such as the experienced Gener-alManager Wolery tentatively saying that he "would doubt" that, with-outWolery's approval, Kilgore and Kirkendoll had the power to disci-pline veteran full-time Manager Kinsey if they saw him actingimproper-ly, although Kinsey, possessed of the "same" supervisory authority, couldhave disciplined them (because, interestingly,Kinsey was"overall re-sponsible for the booth ") In like vein was the testimony of Kinsey, whohad in fact issued written warnings to Kirkendoll(for dropping a reel offilm),Luther, and, he thinks, Kilgore, and who "would say" that theywould also have the power to write himup,although they would have togetWolery's approval first The record shows that although Kilgore andKirkendoll, theoretically equal in authority to the full-time supervisors,were hired at $4 25 and (apparently) $3 75 per hour, the salaried full-timemanagersearned from $275 to $375 per week (or $6 87 to $9 37 perhour)continued to handle the more sophisticated aspects of op-eration of the projection booths, although the full-timemanagersoccasionally performed the least complex oper-ations.2 3Although the record shows that, like Kilgore, Kirken-doll also filled out a new application on 8 December, hedid not testify to any meeting with Wolery in which hewas endowed with new authority However, their testi-mony was in agreement that in January, at around thesame time, they had separate meetings with Wolery withregard to the present case.According to Kilgore, on 9 January 1987, he wascalled intoWolery's office;Managers Kinsey, Daven-port, and Baymiller were also there. The managers begandiscussing what needed to be done in the way of the pro-vision of keys and security codes to put Kilgore and Kir-kendoll on a par with the "level of access that the full-time managers have to the building," and also spoke ofthe two "part-time managers" becoming "more involvedin the rest of the theater." Wolery told Kilgore that thelatterwas scheduled to meet with Hogue on 12 Januaryto discuss an interview with a Board agent that Kilgorewas to have on 14 January. These meetings were newsto Kilgore.Wolery stated that he wanted Kilgore to be able to sayyes if he was asked if he had "been doing other thingsand had other responsibilities other than running the pro-jection booth."Wolery went on to say that if anyoneasked if Wolery "had said anything bad about the Union. . just use your own judgment." Kilgore testified thatalthoughWolery laughed when he said this, Kinsey,who was not laughing, commented, "Just lie." Woleryquickly replied that he had been a "strong Baptist"during his life, that he knew "how serious perjury is,"and that he did not "expect Kilgore to do that. Just useyour own judgment." In later examination, Kilgore re-called thatWolery had also stated, "Of course, we wantyou to . . . tell the truth," which is inconsistent with"Just use your own judgment."Kilgore, who testified that he had been "bothered" bythe past efforts to "cover up my actual job responsibil-ities," felt that he "couldn't go along with it any longer."He asked Wolery "if the only reason we were beinggiven all this access and all these responsibilities at thistime was because I had to meet with the Labor RelationsBoard on Wednesday and he said yes." Wolery told Kil-gore that what they were doing was not "shady" and23Although Hogue testified that all the work involved is simple, thatconclusion is brought into question by the testimony of other RespondentwitnessesThe fact that Hogue went out of his way to compliment Potteron doing an"outstanding job" at Cave Springs implies that there is arange of expertise Patrick Campbell's reference to only three managersatNorthwest being capable of "run[ning] the booth proficient" suggeststhat skills are required,andWolery explained that full-timeManagerKinsey had been assigned as overall "booth manager" (each major areaof employment-concessions, ushers, etc --was assigned a full-time man-ager of its own, allegedly on a rotating basis) because "[h]is strength wasin the projection area,"and Kilgore and Kirkendoll did not have "thebackground and experience of Mr Kinsey" When asked to whom he"reported,"Kirkendoll first named Kinsey, although after further ques-tioning, he said that if hehadan immediate supervisor, he "guessed" itwould be Wolery CAVE SPRINGS THEATRE11stated,"It is what the Company wants us to do and wehave to do it "24Later that evening, feeling that he could not partici-pate in this conspiracy, Kilgore, still at the theater, calleda friend for some advice. He detected that someone waslisteningon another telephone; he left the projectionbooth and, seeing Davenport, began to ask her if she hadbeen on the phone She interrupted to say that she hadtried to warn Kinsey not to listen in Kilgore quit thateveningWolery called him twice thereafter, once tofind out "exactly why I was quitting" and the secondtime to say that what Kilgore was doing "wasn't goingto do anybody any good, especially not" Wolery.Respondent's witness Kirkendoll was fully supportiveof Kilgore with respect toa similarinterview.In a sepa-ratemeetingwithWolery in early January, Kirkendollwas told that he would be "pushed along faster" becauseof the "current situation," t e., "the Labor Board wouldhave a meeting and that there was complaints about-from the Union about the people not being transferredover" In a subsequent meeting with Hogue, Kirkendollwas told "the same thing"-"because of the Union com-plaintsIwould move my time up from what would takenormally a year."25The complaint alleges that on 9 January, Respondentviolated Section 8(a)(1) when Kinsey "requested an em-ployee to provide false testimony to the Labor Board re-specting Respondent's antiunion statements." I concludethatKinsey did tell Kilgore to "just lie." I also believethatKinsey's instruction was not effectively overriddenby Wolery's statement that he wanted Kilgore to "tellthe truth," since, not only did he confuse the issue bysaying "Just use your own judgment," but also, in a sub-sequent part of the conversation, Wolery showed that heexpected employees to shade the truth when he toldKinsey, who had not actually torn down a film at the24As noted, Wolery had responded to Kinsey's "Just lie" comment bya remark condemningperjuryHowever, when a question came up doingthismeeting about whether any of thefull-time managershad "built upor tore down a film," and Kinsey said he had partially broken a filmdown into two large reels while at the Regency, Wolery told Kinsey,"Well, if asked, I think you should say yes "25Wolery confirmed that he had met with Kilgore as described, buthe denied that his admitted reference at that meeting to "additionalduties,managerialduties" had anything to do with the Union's complaintThe combined testimony of Kilgore and Kirkendoll effectively refutesthis claim,as does the admission of Kinsey that at Wolery's meeting withKirkendoll,Wolery had said that Kirkendoll's "duties and responsibilitieswould have to be sped up" (Kinsey could not recall any reason beinggiven by Wolery for the "speed-up")Wolery and Kinsey both deniedthatKinsey told Kilgore to "lie," but Kinsey, unlike Wolery, recalledthat there was some "casual conversation" about Kinsey having brokendown a film into two parts As there was no other apparent reason forsuch a topic to havearisenother than the one of preparation for deceit ofthe Board agent testified to by Kilgore, I conclude that these admissionsby Kinsey further confirm Kilgore's account of the session Adding tomy general sense of the unreliability of much of Respondent's testimonyisHogue's explanation of why he had scheduled a personal meeting withKilgore to precede Kilgore's interview with the Board agent "I wantedto talk to Paul Kilgore and tell him to tell the truth " Why Hoguethought that Kilgore might lie to the Board, or why this simple injunc-tion could not have been given by telephone, is not articulated in therecordFurthermore, although Hogue testa ied that he told Wolery to"speed up" the acquisition of authority by the floor managers because hewas overstaffed at the Regency with full-time managers, Kirkendoll testi-fied that both WoleryandHogue told him that his responsibilities werebeing accelerated "[b]ecause ofthe Unioncomplaining "Regency, to say, "if asked," that he had done so. Therecan be no doubt that instructing an employee to lie to aBoard investigator acts as a restraint upon the Section 7rights of employees, and I therefore conclude that thecomplaint allegation has been sustained.26Iam convinced by the foregoing that the GeneralCounsel has established that Respondent's refusal to con-sider the three alleged discrminatees for employment atthe Regency was based on a concern that their affiliationwith the Union might give rise to the danger of infectingthat location with unionitis. I see no need to recapitulateallmy findings in order to demonstrate that had Goebel,Potter, andWhite not been represented by the Union,the likelihood of an offer to them-experienced projec-tionistswho knew their way around a movie theater-toserve as "floor managers," or at least in other capacities,was great.27Respondent makes a limited argument that "[t]he Na-tionalLabor Relations Act does not cover supervisors.Discriminationwith respect to supervisory positions isnot lawful," with certain exceptions to this rule, none ofthem applicable to this situation.As a factual matter, as concluded above, the positionof "floor manager" was not a "supervisory" position atthe time Kilgore and Kirkendoll were hired. It has beenpointed out that the evidence shows that the two werehired and trained basically as projectionists, and evenWolery testified that he told Kilgore that he would haveno supervisory authority untilWolery exercised his"judgment when and where that would happen." Re-spondent's witness Patrick Campbell testified that he hadbeen with Respondent for 5 years, starting as an usher,later becoming head usher, and not being appointed a"floor manager" until June 1985-4-1/2 years after hisoriginalemployment.Kirkendoll testified that bothHogue and Wolery told him in January that"because oftheUnion complaints Iwould move my time frame upfrom what would normally take a year, you know "But even if the floor manager position in fact had in-volved genuine supervisory responsibilities from thestart, the discriminatory refusal to promote an employeeto a supervisory position is a violation of Section 8(a)(3).Thus, in St.Anne's Hospital,245 NLRB 1009, the Board26 As discussed earlier, it is my belief that Kilgore was not a statutorysupervisor as defined by Sec 2(11) of the Actat the time the earlier re-marks made to him were uttered I also think that Respondent cannotclaim that it was talking to a supervisor on 9 January, because itis clearto me that, starting on 8 December, Respondentwas attempting to essen-tially clothe two very young, very inexperienced, and very junior projec-tionistswith supervisory-like trappings in order to deceive theBoard, andthat these two young men were not actually endowed with any of theindicia of authority set out in Sec 2(11) "in the interest of the employer"and "requir[ing] the use of independent judgment "In these circum-stances, I would require more than a few disciplinary write-ups by Kil-gore to satisfy Respondent's burden of establishingthat the "part-timemanagers" were actually considered to be Sec 2(11) supervisors In anyevent, the 9 January violation found here would be just as offensive toemployee rights even if the instruction to lie to a Board agent was ad-dressed to a supervisor rather than an employee22 In so finding, I also conclude that Respondent has in no way shownthat, aside from the union-inspired motivation, it would not in any eventhave hired them for any of these positions SeeWright Line,251 NLRB1083, 1089 (1980) Indeed, Hogue made a special effort to express toPotter his appreciation of Potter's work 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquoted from and reaffirmed the holding inPacific Ameri-can Shipowners Assn.,98 NLRB 582, 597 (1952).A refusal to accordan actualemployee the normalconsideration for promotion to a higher position,albeit that of supervisor, based on protected con-certed activity during such employment, wouldclearly be a violation of the rights of nonsuperviso-ry employees.Accord.LittleLake Industries,233NLRB 1049, 1057(1977);Richboro Community Mental Health Council, 242NLRB 1267, 1268 28Respondent argues that when the three employees in-dicated that they"were interested in the floor managerposition, the Company accepted their applications andeventually made them an unconditional offer of employ-ment in the floor manager position."Thisrefers to lettersto the three dated 24 December 1986, signed by Hogue,and readingas follows:This letter will advise you of American Multi-Cinema, Inc.'s unconditional offer to you, effectiveimmediately, of employment at the Regency Thea-tre in the position of floor manager. At presentthere are three floor manager positions, one at 20hours per week, one at 25 hours per week, and oneat 30 hours per week. The pay rate is $4.25 perhour. The duties of a floor manager involve the fol-lowing: recommending the hiring and firing of staffemployees; scheduling, supervising, and discipliningstaff employees; performing certain staff functionssuch as operating the concession stand,taking tick-ets,and cleaning the auditorium between shows;opening and closing the theatre; operating the com-puter equipment; monitoring the quality of the audi-torium environment; ordering, counting, and stock-ing inventory; carrying out promotional programs;preparing for and supervising crowd control; han-dlingcustomer complaints, operating projectionequipment; and other duties as directed by the gen-eral manager or managers.This offer is unconditional and its acceptance willnot in any way affect any right you may have inconnection with Case No. 14-CA-18693 currentlypending before the National Labor Relations Board.However, in the event you decline to accept thisoffer,American Multi-Cinema, Inc, will contendthat your refusal to accept the employment in theposition of a floor manager precludes any claim thatyou might have for back pay in connection with theaforementionedNationalLabor Relations Boardcase.If you desire to accept said employment, pleaseadviseMr Woolery, [sic] General Manager at theRegency Theatre, or Mr. Hogue, St. Louis DistrictManager, on or before December 31, 1986 If thecompany has not heard from you by that date, we28The narrow holding inParker-Robb Chevrolet,262NLRB 402(1982), enfd 711 F 2d 383 (D C Cir 1983), is not to the contrarywill assume that you are not interested in the prof-fered employmentThe record does not show when the employees re-ceived the letters, clearly they were not received onChristmas Day The complaint in this case also issuedand was mailed on 24 December, according to the affida-vit of service; delivery from St Louis to Respondent'sattorneys in Kansas City was on 27 December and toCharging Party's attorney in Minneapolis on 29 Decem-ber. It is of interest that the three letters to the employ-ees are dated 24 December, while another letter to Busi-nessAgent Miller referring to the three letters and en-closing a copy of one is dated 22 December (althoughthe letter to Miller is stamped as "Dec 29 Rec'd," pre-sumably by Miller's office in Ellisville, Missouri, he testi-fied that he received it on 26 December)Employer White's 25 November application states thathis "Position Desired" was "Projection Relat." He alsotestified that when he applied, he was interested in a "re-lated position to a projectionist or projectionist per se,"and was not interested in a "staff position" such as pop-corn or box office. But he further testified that he wouldhave accepted a job "at $4.25 an hourin a nonsuperviso-ry position," and, as to a job so paid in a "supervisoryposition," he said "[t]hat would have to be discussed, be-cause I am not sure what the duties would be as a super-visor."He could not "really answer" what he wouldhave done about a $4.25 job the duties of which "includ-ed supervising other employees . . disciplining otheremployees, directing them,assigningthem, and whathave you "When Hogue called employee Goebel on 24 Novem-ber to fill out an application "as a manager" (for which,Hogue had simultaneously said, "There were no posi-tions available"), Goebel replied that he "had no manag-er qualifications." Nonetheless, Goebel did go down thenext day and fill out an application in which he listed"Position Desired" as "Position related to movie projec-tion "Potter gave no testimony along theselines.BusinessAgent Miller testified, however, that he and all three em-ployees met with Hogue, Boos, and Respondent's coun-sel on 7 January for a rather nonproductive discussion.Miller, speaking on behalf of the three employees, re-peatedly stated that they were "interested in a nonsuper-visory position that was the type they had at the CaveSprings" and he testified that he believed that the Regen-cy "floor manager" position was a nonsupervisory one-the employees "were interested in the job that we feltexistedwhen the theater opened . . but the job that isoutlined in that letter they felt was impossible for anyoneto do."Whether the job as described in the letter is "impossi-ble to do" is beyond my ability to judge, but it is surelynot the job that was offered to Kilgore and Kirkendollwhen they applied for workin lateOctober.As dis-cussed,Kilgore was told that his "primary responsibil-ity"would be to "run the projectors and themaintainingof the projection booths" and, in answer to Kilgore's ex-press question, that there would be supervisory dirties"some day, some time " Kirkendoll asserted that Wolery CAVE SPRINGS THEATREsaid he would be "supervising the people on the floorand that I would also be running the projectors."WhileIdo not believe Kirkendoll's reference to "supervisingthe people"because it contradicts not only Kilgore's tes-timony but also Wolery's, as earlier described,none ofthe three witnesses attested that the floor manager'sduties were said,as Hogue's 24 December letter did, tohave encompassed everything from"recommending thehiring and firing of staff employees"29 to "operating theconcession stand, taking tickets, and cleaning the audito-rium between shows"30 to"operating the computerequipment"to "ordering,counting and stocking invento-ry" to "carrying out promotional programs."Respondent's brief contends that this offer was madein the sudden realization that its unspoken assumptionwas erroneous.("The Company did not offer the floormanager positions to the Cave Springs projectionists be-cause it assumed that they would not be interested in aposition that involved non-projectionist duties and paid alower rate but would rather prefer to remain eligible foremployment under the collective-bargaining agreement'sreferral system.When it was indicated these individualswere inierested in the floor manager position,the Com-pany accepted their applications and eventually madethem an unconditional offer of employment in the floormanager position.")It is quite clear,however, that theletters,which,in the broad sweep of the duties de-scribed,might have discouraged even Horatio Alger,were simply an effort to terminate any future backpay li-ability and were calculated to invite rejection.I conclude that the failure and refusal to offer transferstosomeposition at the Regency was indicative of adesire to avoid hiring union-affiliated employees at theunorganized,and therefore pregnable,Regency com-plex. S 1 I further conclude that in hiring Kilgore and Kir-kendoll as "floor managers,"Respondent actually intend-ed to hire employees who would principally be andremain in projection work, with perhaps the assumptionof minor supervisory authority at some future time.Even though insufficient time elapsed between theirhire at the end of October 1986 and Kilgore's quit on 9January 1987 to indisputably establish this conclusion, itseems fairly made.Therewas, for example,Kilgore'sdirect testimony that Wolery said the job would consistof "running the projection booth," with the possibility ofsome future supervisory duties.Full-timeManager Car-michael conceded that she had told Goebel that, at theRegency, there would be three managers who "wouldmainly be doing projection work,"although other man-agers would do some of that work.Although Carmichaelalso testified that the three employees(Kilgore, Kirken-29 It is worth noting that the hire-fire authority here is limited to "rec-ommending"such actions,contrary to Hogue's testimony that he hadgivenWolery"specific orders that these people have the power to hireand fire."30 Hogue testified that such cleaning at the Regency was usher's work.31 Such a concern was displayed when,e g , Boos told Miller that thethree employees were not being transferred"because they are membersof the Union,"Wolery interrogated Kilgore at his hiring interview abouthis union activities and sentiment and attached the "no union card"stick-er to Kilgore's application and, as well,by the statement made to bothKilgore and Kirkendoll by Wolery and Medlo about the danger of evendiscussing unions at the theater13doll, and Luther) who handled the bulk of theprojectionwork didso "just for a couple of weeks" until the rest ofmanagement was able to"learnhow todo it,"that issimply not so.Even Kirkendoll testified that he was de-votinghalf ofhis time to projectionworkinFebruary;Kilgore testified that when he quit on 9 January, he wasspending70-75percent of his time on projection work;and these percentages were, it should be recalled, main-tained against a background of Respondent's consciouseffort since 8 December to make the"floor managers"appear to be more supervisory in nature,for purposes ofthe Board investigation.And as forCarmichael's later, and contradictory,testi-mony that the "principal reason" for Kilgore and Kir-kendoll being trainedatNorthwestand "coming over toRegency was to instruct the managerial staff in how tooperate the projection room,"that would have seemed apointless exercise; any training needed by the other man-agers(most of whom had already had some experiencein projection operation)could easily have been given tothem byKinsey, acknowledgedby Kirkendollto be the"booth manager"and the individual he reported to, soappointedby Wolerybecause his "strength was in theprojection area."For the foregoing and other reasons as-signed above, it is,I think,eminently reasonable to con-clude that Kilgore and Kirkendoll were hired basicallyto serve as projectionists.Respondent's refusal to consid-er the threealleged discriminatees as possible candidatesfor the "floormanager" positions was due not to any un-spoken assumptions about their probable reactions, but inorder to keep the Union away from the Regency's door.CONCLUSIONS OF LAW1.Respondent American Multi-Cinema, Inc., d/b/aCaveSpringsTheatreand Regency 8 Theatre,KansasCity,Missouri,isan employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.St.LouisMoving Picture MachineOperators LocalNo. 143, of theInternationalAlliance ofTheatrical StageEmployees and Moving Picture Machine Operators ofthe UnitedStates and Canada,AFL-CIO isa labor orga-nizationwithin the meaning of Section2(5) of the Act.3.By discriminatorily refusingto 'offerto transfer em-ployees JamesO.Goebel,Paul Potter,and Dennis J.White tothe Regency8 Theatre in October1986,Re-spondent violated Section 8(a)(3) and(1) of the Act.4.By, throughvarious agents,inNovember and De-cember 1986 and on 9 January 1987, impliedly telling anemployee that he and other employees would not beconsidered for transfer because oftheirunion affiliation;asking an applicant about his past and present member-ship and interest in a union and making a notation of thereply onthe applicant's application form;warning an em-ployee not to discuss unions on pain of losing his job;cautioning an employee not to chance losing his job ashad another employee who had given information to aunion;and instructing an employee to lie to the NationalLaborRelationsBoard,Respondent violated Section8(a)(1) ofthe Act. 14DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD5The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theActTHE REMEDYThe appropriate remedy for the violations involvingGoebel, Potter, and White is reinstatement (or perhapsinstatement)and backpay. Although the testimony ofGoebel, White, and Business Agent Miller suggests someuncertainty on the part of the three about their interestin being employed as "supervisors," the record showsthat all three inquired, by telephone or written applica-tion, about employment at the Regency. It seems not un-reasonable to suppose that had they been approached inOctober 1986 and given a truthful version of what thejobs at the Regency would comprise-basically projec-tion room operation, with perhaps some minor supervi-sorial duties added later on-they might well have beeninterested in accepting the positions to see whether theyfound them to be agreeable. Whatever uncertainty arisesfrom the discriminatory decision by Respondent not toallow the three an opportunity to make such an evalua-tionmust, under Board law, be resolved against thewrongdoer.StateDistributingCo.,282NLRB 1048(1987);NLRB v. Miami Coca-Cola Bottling Co.,360 F 2d569, 572-573 (5th Cir. 1966)A question also exists whether Respondent wouldhave hired all three employees as "floor managers" hadit, in October 1986, afforded them the right to the impar-tialconsideration to which the law entitles them Therecord shows that only two such "floor managers" werehired in October; it also shows, however, that Luther, athird, came to the Regency from Northwest with Kil-gore and Kirkendoll and left in early January The evi-dence is that the three discriminatees were employed forwidely varying hours each week (as changed seasonally)under the bargaining agreement, and that is no reason tobelieve that even Goebel, who was working 5-10 hoursa week at Cave Springs when it closed, could not havebeen given similar part-time employment at the Regency,had he so desired.32 Again, the principle espoused inState Distributing Co.,supra, has applicabilityThe claim that the 24 December letters constituted un-conditional offers of employment, thus terminating therunning of backpay, must fail for several reasons. Suchan offer must be "specific, unequivocal and uncondition-al,"andmust invite the employee to return to his"former or substantially equivalent position,"StandardAggregate Corp.,213 NLRB 154 (1974), and cases citedthereat.Because the three identical letters referred tothree jobs with various hours (20, 25, and 30 hours perweek), they can hardly be said to constitute "specific"propositions. Because they included an array of functionsfar in excess of the "floor manager" positions filled byKilgore and Kirkendoll in October 1986, they plainly didnot constitute the "former or substantially equivalent"jobs that Respondent unlawfully failed to offer to thethree discriminatees in that month32 It isevident thatmostof the employees, many of whom are stu-dents, do notwork 40-hour weeksFinally, a valid offer must, in order to toll backpay,provide sufficient time for the discrimmatee to give de-liberate consideration to itThese letters, dated 24 De-cembei, could realistically (if actually mailed on thatdate) have been received at the earliest on 27 DecemberIf received by then, the employees would have had only4 days, until 31 December by the terms of the letter, torespondThe Board has held that 4 days is not a "rea-sonable"periodof time for consideration,FreeholdAMC-Jeep Corp,230 NLRB 903 (1977), and it wouldseem that such a period is particularly unreasonablewhen the job being offered is an unidentified one ofthree situations of varying length and what certainlymust have been startling variety (the employees mighthave wished to know, for example, the frequency withwhich they were expected to "clean . . . the auditoriumbetween shows" and "operat[e] the computer equip-ment," and what was contemplated by "carrying outpromotional programs")Whether the offer was subsequently extended is, how-ever, a clouded questionMiller,whose letter from Re-spondent was dated 22 December, testified that he didnot receive it until 26 December. He spoke to the threediscriminatees about it, but because "during the holidaysmost of our members are working because almost everytheatre runs matinees and we felt it was almost impossi-ble to get together and, you know, make the deadline ofthe thirty-first," he sent Hogue a telegram saying thatthe three were "interested in employment at the Regen-cy" and asking to meet in January to discuss the offer.They met with Hogue, Boos, and Attorney Harrop on 7January It appears from Miller's testimony that Re-spondent's agents considered the offer to still be viable,but for how long isuncertainIt ismy view that the 24 December offers were in-valid, at least for the first two reasons given above and,aswell, because they were rather plainly not made ingood faith Having found that Respondent unlawfully re-fused to consider James O. Goebel, Paul E. Potter, andDennis JWhite for employment as "floor managers" atthe Regency 8 Theatre in October 1986, I shall recom-mend that it be ordered to offer the three employees em-ployment at the Regency in positionssimilarto those ac-tually occupied by employees Kilgore and Kirkendollwhen they commenced employment in that month, andtomake them whole, at the rate of $4 25 per hour, lessnet interimearnings, from 26 November 1986 to the dateof Respondent's valid offers of employment, with inter-est, in accordance with F.W Woolworth Co.,90 NLRB289 (1950), andFlorida Steel Corp,231 NLRB at 651.33In addition, I shall recommend that the traditionalcease-and desist order be issued and that appropriate no-tices be postedFinally, the General Counsel has requested the inclu-sion of a visitatorial clause for the purpose of engagingin discovery, should that become necessary during com-pliance proceedings. Although the General Counsel hasdoggedly been seeking the routine inclusion of such a35 See generallyIsis Plumbing Co,138 NLRB 716 (1962) The numberof hours each employee might have worked during this periodmust nec-essarily be deferred to the compliance stage of this proceeding CAVE SPRINGS THEATREclause in every case for a long time now,the Board has,almost without exception, rejected the request on theground that the "circumstances"of the particular casedid not warrant such relief. The one exception I havenoted isShoppersChoice,280 NLRB 1306 (1986), inwhich the administrative law judge proposed such aclause on the generic ground that it "appears to be prac-tical,useful and even at times essential,"and the Boardsilentlyadopted the recommendation.ShoppersChoiceappears to be a sport case.Clearly, the Board has chosenin all the other cases to examine the "circumstances"before it will consider such a clause. Although I agreewith the administrative law judge inShoppers Choice,it ismy duty to examine the issue on a case-by-case basis, asthe Board has done.In this case,I perceive no reasona-ble basis for believing such a clause to be necessary.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed34ORDERThe Respondent,American Multi-Cinema, Inc., d/b/aCave Springs Theatre and Regency 8 Theatre, KansasCity,Missouri, itsofficers,agents, successors, and as-signs, shall1.Cease and desist from(a)Discriminating against employees or applicants foremployment because of membership in, representationby, or activities on behalf of St. Louis Moving PictureMachine OperatorsLocalNo. 143, of the InternationalAlliance of Theatrical Stage Employees and Moving Pic-tureMachine Operators of the United States and Canada,AFL-CIOor any other labor organization.(b) Implying that employees would not be transferredto new jobs because of their union affiliation;coercivelyinterrogating employees about their union activities andsentiments;threatening employees,for assisting or dis-cussing unions, with loss of jobs;and instructing employ-ees to lie to the National Labor Relations Board.(c) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightsto self-organization,to form,join, or assist any labor or-ganization,to bargain collectively through representa-tives of their own choosing,to engage in concerted ac-tivities for the purposes of collective bargaining or othermutual aid, or to refrain from any and all such activities.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offer toJamesO.Goebel,Paul E.Potter, andDennis J.White employment as floor managers, andmake them all whole in the manner set forth in theremedy section of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-34 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.15essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Regency 8 Theatre, St. Charles, Missou-ri,copies of the attached notice marked "Appendix."35Copies of the notice, on forms provided by theRegionalDirectorforRegion14, afterbeing signedby the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.as If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutualaid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTdiscriminate against any employees orapplicants for employment to discourage membership in,representation by, or activities on behalf of St. LouisMoving Picture Machine Operators Local No.143, ofthe International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada,AFL-CIOor any other labor organi-zation.WE WILL NOT indicate that employees will not betransferred to new jobs because of their union affiliation;WE WILL NOT coercivelyinterrogate employees abouttheirunion activities and sentiments;WE WILL NOTthreaten employees, for discussing or assisting unions,with loss of jobs; and WE WILL NOT instruct employeesto lie to the NationalLaborRelations Board.WE WILL NOTin any other manner interfere with, re-strain, or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act. 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL offeremployment as floor managers toJames0. Goebel,Paul E.Potter,and Dennis J. White,and make them whole for any losses suffered by them asa result of our discrimination against them,with interest.AMERICAN MULTI-CINEMA,INC.,D/B/ACAVESPRINGS THEATRE AND REGENCY 8THEATRE